ELECTROLYTE, A BATTERY INCLUDING THE SAME, AND METHODS OF REDUCING ELECTROLYTE FLAMMABILITY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.

Response to Amendment
In response to communication filed on 1/22/2021:
Claim 1 has been amended; claim 42 has been canceled. Claim 54 has been newly added.
Claims 39-40 and 45-46 have been rejoined.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1, 2, 8-10, 39-40, 45-46, 48-51, and 54 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 8, 10, 49-51, 52, and 53 were rejected under 35 U.S.C. § 103(a), as allegedly unpatentable over JP 2002083628A to Ootsuki et al., U.S. 2003/0157413A1 to Chen et al., and further in view of U.S. 2006/0073381A1 to Kanno et al. Claim 9 wasrejected under 35 U.S.C. § 103(a), as allegedly unpatentable over Ootsuki, Chen, and Kanno and further in view of U.S. 2014/0127536A1 to Kaiser et al. Claim 48 was rejected under 35 U.S.C. § 103(a), as allegedly unpatentable over Ootsuki, Chen, and Kanno and further in view of U.S. 2011/0159329A1 to Tsujikawa et al.
Applicant has amended claim 1 to include a fire retardant additive which is ethoxy(pentafluoro) cyclotriphosphazene. Ootsuki, Chen, and Kanno do not specifically disclose or teach an electrolyte comprising a fire retardant additive which is ethoxy(pentafluoro) cyclotriphosphazene. As such, the amendment has overcome the prior art of record and rejections under 35 USC 103 have been withdrawn and claims 1, 2, 8-10, 39-40, 45-46, 48-51, and 54 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729